254 S.W.3d 258 (2008)
Charity ROUDEBUSH, Appellant,
v.
Christopher V. ROUDEBUSH, Respondent.
No. WD 68173.
Missouri Court of Appeals, Western District.
May 30, 2008.
*259 Elvin S. Douglas, Jr., Harrisonville, MO, for Appellant.
Carmen J. Carter, Raymore, MO, for Respondent.
Before Div IV: HOWARD C.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Charity Roudebush appeals from the child custody award and property division in the judgment dissolving her marriage to Christopher Roudebush. For reasons explained in a Memorandum provided to the parties, we affirm the circuit court's judgment. Rule 84.16(b).